Citation Nr: 1109610	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  03-36 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar strain, evaluated as 10 percent disabling prior to March 1, 2005.

2.  Entitlement to an increased evaluation for lumbar strain, evaluated as 20 percent disabling since March 1, 2005.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel
INTRODUCTION

The Veteran served on active duty from July 1997 to March 2000. 

This matter comes before the Board of Veterans' Appeals (Board) from January 2002 and September 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The issues of entitlement to an evaluation in excess of 10 percent for lumbar strain prior to March 1, 2005 and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to March 1, 2005, the Veteran's lumbar strain has been manifested by complaints of pain with forward flexion limited to no less than 75 degrees ; however, there was no evidence moderate recurring attacks of intervertebral disc syndrome, incapacitating episodes, muscle spasm, or ankylosis.


CONCLUSION OF LAW

Entitlement to a disability rating in excess of 10 percent for lumbar strain prior to March 1, 2005, is denied.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002), Diagnostic Codes 5292, 5293, 5295 (2003), Diagnostic Codes 5237, 5242, 5243 (as in effect from September 26, 2003).



(CONTINUED NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2001 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Moreover, with respect to the Dingess requirements, although he was not furnished a notice letter, it is inherent that the Veteran had actual knowledge of the rating element of the claim, as this is the premise of the claim.  Any questions as to the appropriate effective date to be assigned are moot as the claim for an increased rating has been denied.

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  Therefore, the presumption of prejudice is rebutted.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA service treatment records, VA treatment records, and private treatment records.  The Veteran also submitted additional records and written statements in support of his claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, a specific VA medical examination/opinion pertinent to the issue on appeal was obtained in November 2001.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the November 2001 VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

The Board notes the last supplemental statement of the case (SSOC) on the issue of an increased rating for the spine was in April 2005.  Since that time, additional evidence has been received by the RO.  If a SSOC is prepared before the receipt of further evidence, another SSOC must be issued to the Veteran, as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to the issue(s) on appeal. 38 C.F.R. § 19.37(a) (2010).  

Here, as all the newly obtained evidence dates subsequent to April 2005, the evidence is not relevant to the issue being decided because any findings would have no effect on the Veteran's rating for the period prior to March 2005.   The new evidence is simply not relevant.  A remand under 38 C.F.R. § 19.31 is therefore unnecessary.  

The Board also notes that a January 2007 letter from VA Vocational Rehabilitation & Education (VR&E) indicates that the Veteran's claim for vocational rehabilitation had been denied.  Reference was made to a November 2006 examination report from J.G. Law, M.D., which reportedly found the Veteran to be unemployable due his service connected disabilities.  Neither the Veteran's vocational rehabilitation folder nor the opinion from Dr. Law are of record.  The Veteran's claim for a TDIU and a rating in excess of 20 percent for lumbar spine disability since March 2005 are being Remanded, in part, to obtain these records. 

However, for reasons similar to those stated above, the Board finds that the records from VR&E, to include the report from Dr. Law, are not relevant to the issue on appeal.  The letter from VR&E specifically states that the evidence it considered was from November 10, 2006.  The report from Dr. Law was noted to be dated on November 20, 2006.  This evidence would therefore have no bearing the Veteran's level of disability for the period prior to March 2005.  A remand is not warranted.  Accordingly, further development and further expending of VA's resources is not warranted and adjudication of his claim on appeal poses no risk of prejudice to the appellant.  See 38 U.S.C.A. § 5103A; see also, Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
  
Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 and 4.45 (2010), see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Here, the Veteran's claim for a rating in excess of 10 percent was received by VA in May 2001.  The schedular criteria for evaluating disabilities of the spine underwent multiple revisions since the Veteran filed his claim.  

When a new statute is enacted or a new regulation is issued while a claim is pending before VA, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely retroactive effects.  If applying the new provision would produce such retroactive effects, VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce retroactive effects, VA ordinarily must apply the new provision.  Statutes and regulations are presumed not to apply in any manner that would produce genuinely retroactive effects, unless the statute or regulation itself provides for such retroactivity.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under Diagnostic Code 5292, in effect prior to September 26, 2003, which evaluates the severity of limitation of lumbar spine motion, a 10 percent evaluation is warranted for slight limitation of lumbar spine motion.  A 20 percent evaluation is warranted for moderate limitation of lumbar spine motion.  A 40 percent evaluation is assigned for severe limitation of lumbar spine motion. 

Although the criteria under Diagnostic Codes 5290 through 5292 were less defined than the current criteria and numerical ranges of motion were not provided in the prior rating criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal range of motion, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  In other words, even though pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984, and the Board can consider the current ranges of motion to rating spine disabilities under the old criteria.

Under Diagnostic Code 5295, in effect prior to September 26, 2003, lumbosacral strain with slight subjective symptoms warrants a noncompensable rating.  A 10 percent rating is warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent rating is warranted for lumbosacral strain when there is muscle spasm on extreme forward bending, and unilateral loss of lateral spine motion in the standing position.  A 40 percent rating is warranted where the evidence shows the lumbosacral strain to be severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral spine motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

Under Diagnostic Code 5289, in effect prior to September 26, 2003, favorable ankylosis of the lumbar spine warrants a 40 percent rating.  

Prior to September 23, 2002, postoperative, cured intervertebral disc syndrome warranted a zero disability rating.  Mild intervertebral disc syndrome warranted a 10 percent disability rating.  Moderate intervertebral disc syndrome with recurring attacks warranted a 20 percent disability rating.  Severe intervertebral disc syndrome with recurring attacks and intermittent relief warranted a 40 percent disability rating.  Pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief warranted a 60 percent disability evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the revised Diagnostic Code 5293, in effect from September 23, 2002, to September 26, 2003, intervertebral disc syndrome may be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  "Chronic orthopedic and neurologic manifestations" were defined as "orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so."

Since September 26, 2003, the diagnostic criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71, Diagnostic Codes 5235-5243 (2010).  Under these relevant provisions, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, is rated at 10 percent.  

Lumbosacral strain warrants a 20 percent evaluation where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. § 4.71a.  

In addition, intervertebral disc syndrome may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.  

Here, as mentioned above, the Veteran filed a claim for entitlement to a rating in excess of 10 percent for his lumbar strain in May 2001.  In a January 2002 rating decision, the RO declined to grant an increase, and the Veteran filed a notice of disagreement in February 2002.  In July 2004, the Board remanded the claim back to the RO for further development; in an April 2005 rating decision, the RO increased his disability rating to 20 percent effective March 1, 2005, based on the results of a VA spine examination conducted on that date.  Thus, on appeal, the Board will consider the propriety of the 10 percent evaluation prior to March 1, 2005.

In considering the evidence of record under the laws and records as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation in excess of 10 percent for his lumbar strain for the period prior to March 1, 2005.  The evidence of record relevant to this period of the appeal includes the report of a November 2001 VA spine examination, at which time the Veteran was diagnosed with chronic mechanical low back pain with recent lumbar strain while lifting a heavy pallet at a grocery supply company.  Although the examiner noted that the disorder could go through periods of flare-up which may alter his strength, coordination, or range of motion, how often such flare-ups occurred and the objective measurement deviations during such flare-ups were impossible to say with any medical certainty.  

Upon objective examination, there was no swelling, spasm, or discoloration of the lumbar spine, although there was tenderness to light touch.  The examiner noted a slight increased lordosis with associated large, round abdomen.  Range of motion testing revealed forward flexion to 90 degrees, with a dramatic presentation of pain; extension to 20 degrees; lateral flexion to 35 degrees, bilaterally; and lateral rotation to 20 degrees, bilaterally.  There was no evidence of focal neurological deficit in either lower extremity.  X-rays of the lumbar spine were normal.  The examiner also noted that he used a transcutaneous electrical nerve stimulation (TENS) unit.

Treatment notes from the Veteran's private physician, M. G. Rapp, D.O., dated in May 2001, indicated that his gait appeared normal, although his movements were somewhat slowed.  Nonorganic pain behaviors were evident with positive truncal rotation and increased verbal grunting and facial grimacing.  Forward flexion was to 75 degrees, with his fingertips approximately 1.5 feet from the floor.  Extension and lateral bending appeared to be within normal limits.  There were no motor deficits and he was neurovascularly intact distally.  

Workers compensation rehabilitation reports from Sacred Heart Medical Group dated in April 2001 indicated that the Veteran continued to complain of low back pain.  Pain limited his activity.  He began to centralize low back pain with extension progression, but was unable to tolerate much.  His lower back was inflamed and severely tender to even light touch.  

VA treatment records dated in October 2001 indicated that his low back was tender without erythema or increased heat.  He was diagnosed with back pain.  In February 2002, he complained of sharp low back pain which increased with activity and decreased with sitting.  

Applying the Veteran's symptomatology to the rating criteria in effect prior to September 26, 2003, the Board notes that he is not entitled to a rating in excess of 10 percent under the prior version of DC 5292, at the evidence does not reveal moderate limitation of lumbar spine motion.  Rather, the November 2001 VA spine examination, revealed forward flexion to 90 degrees, with a dramatic presentation of pain; extension to 20 degrees; lateral flexion to 35 degrees, bilaterally; and lateral rotation to 20 degrees, bilaterally.  Similarly, treatment notes from the Veteran's private physician, Dr. Rapp, dated in May 2001, indicated that forward flexion was to 75 degrees, with his fingertips approximately 1.5 feet from the floor, and that extension and lateral bending appeared to be within normal limits.  

Similarly, a rating in excess of 10 degrees under the prior version of Diagnostic Code 5295, is not warranted, as there is no evidence of muscle spasm on extreme forward bending, and unilateral loss of lateral spine motion in the standing position.  The November 2001 VA spine examination explicitly indicated that there was no spasm.  

Also, a rating in excess of 10 percent is not warranted under the prior version of Diagnostic Code 5289, as the record does not reflect favorable ankylosis of the lumbar spine.  The record showed that the Veteran retained an active range of motion.  Ankylosis was not shown.  The Veteran has not contended otherwise.  

There was also no basis for an increased rating under the earlier (pre-2002) version of Diagnostic Code 5293.  Moderate, recurring attacks of intervertebral disc syndrome are simply not shown.  Indeed, for the period in question, there is no medical evidence showing a diagnosis of intervertebral disc syndrome much less findings of moderate, recurring attacks of intervertebral disc syndrome.  The Veteran has made assertions to the contrary.

Likewise, an increased rating is not warranted under the versions of Diagnostic Code 5293 in effect from September 23, 2002, to September 26, 2003 and since September 26, 2003, as there is no evidence of incapacitating episodes of intervertebral disc syndrome having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  The record is silent in that respect.  Indeed, contemporaneous private treatment records show that the Veteran was encouraged to exercise.  Further, the Veteran has never given any indication that he experienced incapacitating episodes during this period.  

Consideration has also been given as to whether the evidence supports the assignment of a separate compensable rating for neurological impairment.  Here, for the period on appeal, there is no evidence that the Veteran suffered from mild, incomplete paralysis of the sciatic nerve due to his low back disability. See 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8521.  The November 2001 VA examination report and the notes from Dr. Rapp both indicated that there were no neurological deficits.

Turning to the diagnostic criteria pertinent to spinal disabilities in general since September 26, 2003, a higher rating is not in order because forward flexion of the thoracolumbar spine was not demonstrated to be 60 degrees or less, and the combined range of motion of the thoracolumbar spine was not demonstrated to be 120 degrees or less, during the entire relevant period.  In that regard, the Veteran's forward flexion was found to be limited to 75 degrees at worst.  Furthermore, there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  Although the examiner at the November 2001 VA spine examination noted a slight increased lordosis, this was associated with the Veteran's associated large, round abdomen rather than with any spine disability.  

Finally, a review of the record shows that the Veteran's initial 10 percent rating was awarded based on his complaints of pain with limited motion.  To the degree that such motion was limited by pain, the limitation did not rise to a compensable level under Diagnostic Code 5292.  The range of motion of the Veteran's lumbar spine barely met the requirements for a compensable rating.  

The Board further concludes that the Veteran's 10 percent rating for his low back disability prior to March 1, 2005, fully contemplated the degree of functional loss experienced as contemplated by the Court's holding in DeLuca.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  Again, the worse recorded range of motion during the applicable period was limitation of forward flexion to 75 degrees.  Consideration has been given the examiner's comment that he was unable to objectively measure any additional loss of motion during flare up without resorting to speculation.  However, the Board also notes that the examiner highlighted the fact that the Veteran was "very demonstrative dramatic of pain with minimal range of motion," but that, after much encouragement, he was able to achieve forward flexion to 90 degrees.  Put another way, the Veteran was over-endorsing his symptoms.  The Board therefore concludes that the Veteran's low back disability suffered no significant or additional functional loss beyond that contemplated by the current 10 percent rating prior to March 1, 2005.

In view of the foregoing, the Board finds that a rating in excess of 10 percent for lumbar strain is not warranted prior to March 1, 2005, under either the new or revised criteria.  

The Board has also considered the Veteran's statements that his lumbar strain is worse than currently evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39- 40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  However, the Veteran is not competent to identify a specific level of disability of his lumbar strain according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's lumbar strain has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings address the criteria under which the disability is evaluated.  Moreover, given the Veteran's demonstrated history of exaggerating his symptomatology, the Board does not find him to be credible.

As such, the Board finds the report of the VA examination to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.  

Next, the Board will consider whether referral for an extraschedular evaluation was warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board concludes that rating criteria reasonably described the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 was not warranted. 

ORDER

Entitlement to a rating in excess of 10 percent for service-connected lumbar strain for the period prior to March 1, 2005 is denied.


REMAND

As discussed above, the record includes a January 2007 letter from VA VR&E that indicates that the Veteran's claim for vocational rehabilitation had been denied.  The letter informed the Veteran that, after reviewing the facts relative to his entitlement to vocational rehabilitation, it was determined that he was not entitled to any such rehabilitation.  This was because the Vocational Rehabilitation and Employment office had concluded that the Veteran suffered from "serious employment handicap."  After reviewing the Veteran's employment history, education, and training, and using the Guide for Occupational Exploration and/or the Selected Characteristics of Dictionary of Occupational Titles (DOT), it was determined that he had not been able to overcome his impairment by education or employment experience

This correspondence was accompanied by a January 2007 cover letter which made reference to a November 20, 2006, report authored by Dr. J. G. Law, Jr., which concluded that the Veteran's "service-connected disability renders [him] unemployable."  However, the actual November 2006 report has not been associated with the claims file.  On remand, the RO should obtain all records generated in determining that the Veteran was not eligible for VA vocational rehabilitation and associate them with the claims file.

In addition, the Veteran believes that his service-connected disabilities prevent him from securing and maintaining gainful employment and seeks entitlement to a TDIU.  The Veteran is service-connected for various disabilities including: mood disorder associated with lumbar strain, rated as 50 percent disabling; asthma, rated as 30 percent disabling; residuals of a left knee injury with patellofemoral syndrome, rated as 20 percent disabling; and lumbar strain, rated as 20 percent disabling.  The Board notes that these awards, in combination, represent an 80 percent disability rating under 38 C.F.R. § 4.25, Table I.  Thus, the Veteran meets the schedular requirements of 38 C.F.R. § 4.16(a) for the rating of his disabilities.

The record reflects that the Veteran worked as a first shift dry dock selector for Grocery Supply Corporation from January 2001 to March 2001.  Correspondence received from Grocery Supply Corporation indicated that the Veteran resigned without notice on March 19, 2001.  The Veteran also indicated that he worked in the rail department at Manpower at Wayne-Dalton Corporation from September 2004 to January 2005, and that he has not worked since.

While the Veteran received VA examinations in October 1999, March 2001, November 2001, October 2003, March 2005, and February 2006, they were conducted in connection with other claims.  Further, the Board finds that although the VA examiners often considered the effects of his service-connected disabilities on his employability, none addressed all of his service-connected disabilities at the same time.  Rather, the examiners offered piecemeal opinions regarding the specific effects of one particular service-connected disability on the Veteran's employability, not whether all of his service-connected disabilities together prohibit him from sustaining gainful employment.  For example, the examiner at his February 2006 VA mental disorders examination opined that his depressive symptomatology alone would not preclude him from maintaining employment.  

Curiously, in a March 2006 decision, the RO deferred the issue of entitlement to TDIU in order to schedule a VA examination to evaluate whether the Veteran was unemployable due to service-connected disabilities.  However, the RO proceeded to deny the claim in a September 2006 rating decision without having conducted any such examination.  

Finally, the Board observes that the Veteran last went an examination of his lumbar in March 2005.  That examination is now six years old.  The Board is not required to direct a new examination simply because of the passage of time.  VAOPGCPREC 11-95 (April 7, 1995).  However, given the significant lapse of time as well as the Veteran's present assertion that his back disability, in whole or in part, causes his unemployability, the Board finds that a new spine examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the VA Vocational Rehabilitation and Employment office in Pensacola, Florida, and obtain all records generated in determining that the Veteran was not entitled to vocational rehabilitation.  This should include the November 2006 report of Dr. J. G. Law, Jr.  Any negative search result should be noted in the record.

2.  Thereafter, the Veteran should be afforded an examination to determine the current severity of his service-connected back disability.  The claims folder must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.

The examiner should report the range of motion measurements for the lumbar spine, in degrees.  He or she should also state whether there is any abnormality of the spine, including evidence of ankylosis.  He or she should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups. All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

For any neurological impairment found to be associated with the service-connected low back disability (disc disease), the examiner is asked to:

(a) identify the specific nerve(s) so affected,

(b) indicate the degree of paralysis (i.e. complete paralysis or mild, moderate, or severe incomplete paralysis) in the affected nerves, and

(c) document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

All symptoms and limitations caused by any such related neurological impairment should be discussed.


The examiner should identify the limitation of activity imposed by the Veteran's service-connected back disability with a full description of the effects the disability has upon his ordinary activities.  The examiner should also fully describe the impact the disability have on the Veteran's economic adaptability.

3.  The Veteran should then be afforded a VA examination to determine whether he is unemployable solely due to his service-connected mood disorder associated with lumbar strain, asthma, residuals of a left knee injury with patellofemoral syndrome, and lumbar strain.    

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

4.  Upon completion of the above, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


